Hooker, J.
This complainant, a woman past 87 years of age, filed the bill in this cause to annul certain deeds, which purport to convey from herself to the defendant lands which she received from her husband, upon which they lived many years. It is claimed that she was induced to make them by undue influence, and without understanding them, and that she never delivered them, and that they were taken and put on record without her consent. From a decree in favor of the complainant, the defendant has appealed.
The testimony is conflicting, and in such cases absolute certainty of justice is out of the question. The testimony of the complainant seems more free from bitterness than that of defendant’s brothers and sisters, and there are *70circumstances shown which lead us to credit it, though denied by the defendant and two other witnesses in relation to the circumstance of delivery. We therefore concur in the view taken by the circuit judge to the extent of holding that the deeds were obtained through undue influence, and were never delivered. We cannot be so sure that the complainant was ignorant of their purport.
The decree is affirmed, with costs.
The other Justices concurred.